UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 2, 2012 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 1-34242 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On April 2, 2012, DNB First, National Association (the “Bank”), the wholly owned subsidiary of DNB Financial Corporation (the “Company”), entered into a Purchase and Assumption Agreement, dated as of April 2, 2012, with Capital Bank, N.A (“Capital Bank”) (the “Purchase and Assumption Agreement”) to acquire certain assets and assume certain liabilities of one full-service branch office of Capital Bank located at 3915 Chichester Avenue, Boothwyn, Pennsylvania (the “Branch Acquisition”). Under the terms of the Agreement, the Bank will purchase specified assets of the branch, including real estate, furniture and equipment and approximately $17 million of total deposits.The Branch Acquisition includes the payment of a 0.82%premium on total deposits.Additionally, the Branch Acquisition is subject to customary closing conditions, including receipt of applicable regulatory approvals.The Bank intends to consummate the Branch Acquisition during the second quarter of 2012. The foregoing summary of the Branch Acquisition is not complete andis qualified in its entirety by reference to the complete text of such document, which is filed as Exhibit 2.1 to this Form 8-K and which is incorporated herein by reference in its entirety.A copy of a press release datedApril 4, 2012, announcing the Branch Acquisition is included as Exhibit 99.1 to this Form 8-K. Item 9. 01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished herewith: Exhibit No. Description Purchase and Assumption Agreement, by and between the Bank and Capital Bank, dated as of April 2, 2012 Press Release, dated April 4, 2012 of DNB Financial Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation April 4, 2012 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President ExhibitIndex Exhibit No. Description Purchase and Assumption Agreement, by and between the Bank and Capital Bank, dated as of April 2, 2012 Press Release, dated April 4, 2012 of DNB Financial Corporation
